Exhibit 10.1

EXECUTION COPY

SETTLEMENT AGREEMENT

     This settlement agreement (this “Agreement”) is made and entered into as of
May 8, 2008, by and among Wattles Capital Management, LLC, a Delaware limited
liability company, Mark J. Wattles, James A. Marcum, Elliott Wahle, Don R.
Kornstein, Anthony Bergamo and Alexander M. Bond (the foregoing entity and
individuals collectively, the “Wattles Group” and each individually, a “Member”)
and Circuit City Stores, Inc., a Virginia corporation (the “Company”).

     WHEREAS, Wattles Capital Management, LLC has submitted a notice, dated
February 25, 2008, of its intent to nominate Messrs. James A. Marcum, Elliott
Wahle, Don R. Kornstein, Anthony Bergamo and Alexander M. Bond (the “Original
Five Nominees”) for election to the Company’s Board of Directors (the “Board”)
at the 2008 annual meeting of shareholders of the Company (such meeting
including any adjournment thereof, the “Annual Meeting”), as well as a notice,
dated February 28, 2008, of its intent to submit two business proposals for
consideration at the Annual Meeting (the foregoing nominations and business
proposals collectively, the “Proposals”); and

     WHEREAS, the Company and members of the Wattles Group have determined that
the interests of the Company and its shareholders would be best served at this
time by, among other things, avoiding a proxy solicitation context in connection
with the Annual Meeting and the substantial expense, disruption and adverse
publicity that may result therefrom.

     NOW, THEREFORE, in consideration of and reliance upon the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

     1.    Board Composition.

     (a) The Wattles Group hereby withdraws Alexander M. Bond as a nominee for
election at the Annual Meeting. The Company agrees to nominate three of the
Original Five Nominees, excluding Mr. Bond, as selected by the Board (such three
nominees together, the “Wattles Nominees”) for election to the Board at the
Annual Meeting, with one of the Wattles Nominees to serve for a term of three
years expiring at the Company’s 2011 Annual Meeting of Shareholders, one of the
Wattles Nominees to serve for a term of two years expiring at the Company’s 2010
Annual Meeting of Shareholders, and one to serve for a term of one year expiring
at the Company’s 2009 Annual Meeting of Shareholders (the “2009 Meeting”). The
Board‘s Nominating & Governance Committee intends to meet with the Original Five
Nominees, excluding Mr. Bond, within fourteen (14) days following the date of
this Agreement to recommend to the Board the Wattles Nominees. The Board
acknowledges that the Wattles Group has a preference for Mr. James A. Marcum to
be selected as a Wattles Nominee and agrees to not unreasonably fail to select
Mr. Marcum as a Wattles Nominee. The Company will file a definitive proxy
statement with the U.S. Securities and Exchange Commission (“SEC”) which
includes such information regarding the Wattles Nominees as is required by
federal securities laws in

--------------------------------------------------------------------------------

connection with their nomination by the Company; provided that the Wattles Group
will use best efforts to cooperate and provide such required information to the
Company. The Board will recommend that the Company’s shareholders vote to elect
the Wattles Nominees as directors, will instruct the Company’s shareholders to
vote all proxies in favor of their election and will otherwise use reasonable
best efforts to cause the election of the Wattles Nominees at the Annual
Meeting. The Board will also recommend that the Company’s shareholders vote to
elect the Wattles Nominee with a term expiring at the Company’s 2009 Annual
Meeting as a director, will instruct the Company’s shareholders to vote all
proxies in favor of his election and will otherwise use reasonable best efforts
to cause the election of such Wattles Nominee at the Company’s 2009 Annual
Meeting.

     (b) For the avoidance of doubt, in addition to the Wattles Nominees,
Company intends to also nominate five individuals for election at the Annual
Meeting, with each to serve for a term of three years expiring at the Company’s
2011 Annual Meeting of Shareholders except for one, who will be nominated to
serve for a term of two years expiring at the Company’s 2010 Annual Meeting.

     (c) From and after the date of this Agreement, the Board shall allow James
A. Marcum to be a non-voting observer (but not a member) of the Board and of the
Executive Committee with the right to receive notices of, and attend all
meetings of the Board and the Executive Committee and receive the same
information provided to members of the Board and the Executive Committee in
their capacity as such, until such time as the Board selects the Wattles
Nominees and (2) the Board shall allow Lyle G. Heidemann to be a non-voting
observer (but not a member of) the Board with the right to receive notices of,
and attend all meetings of the Board and receive the same information provided
to members of the Board in their capacity as such, until the Annual Meeting.

     (d) Following the selection of the Wattles Nominees, the Board (1) shall
allow the Wattles Nominees to be non-voting observers (but not members) of the
Board with the right to receive notices of, and attend all meetings of the Board
and receive the same information provided to members of the Board in their
capacity as such, until the Annual Meeting and (2) shall allow one of the
Wattles Nominees, designated by the Wattles Group, to be a non-voting observer
(but not a member) of the Executive Committee with the right to receive notices
of, and attend all meetings of the Executive Committee and receive the same
information provided to members of the Executive Committee in their capacity as
such, until the Annual Meeting.

     (e) Except as provided in the next sentence, the size of the Board will not
be increased to more than fifteen (15) directors at any time before the 2009
Annual Meeting and at or prior to the 2009 Meeting, the Company shall reduce the
size of the Board by at least two members (provided that none of the Wattles
Nominees shall be requested or required to resign or not to stand for
reelection). In connection with and pursuant to a material third-party
investment in the Company the Board may increase its size by up to three
additional members to accommodate the appointment of up to three nominees to the
Board in connection therewith.

     (f) If any Wattles Nominee is not elected to the Board at the Annual
Meeting, (i) the Wattles Group shall thereafter be entitled to select a
replacement nominee which, subject to the agreement of the Company and a
determination by the Board’s Nominating & Governance



2



--------------------------------------------------------------------------------

Committee that such individual is qualified, which in each case may not be
unreasonably withheld, the Company will promptly appoint to the Board to serve
until the 2009 Meeting; and (ii) the Company will nominate any such replacement
nominee(s) for election to the Board at the 2009 Meeting to serve for the term
specified Section 1(a) for the relevant Wattles Nominee for which such
replacement nominee(s) is replacing.

     (g) The Annual Meeting shall be held not later than 45 days following June
24, 2008 at the time and place indicated in the notice of annual meeting to be
sent to the shareholders of the Company in connection with the Annual Meeting.

     2.     Board Committees. Immediately following the Annual Meeting, the
Board will hold a meeting of the Board at which it shall (a) appoint and elect
one of the elected Wattles Nominees, which Wattles Nominee shall be designated
by the Wattles Group, to the Company’s Executive Committee, which Committee will
be comprised of no more than four (4) directors following such appointment, and
(b) appoint and elect each of the other Wattles Nominees to at least one
committee of the Board.

     3.     Withdrawal of Proposals and Termination of Solicitations.

     (a) The Wattles Group and each Member thereof shall immediately cease, and
shall cause each of their affiliates, associates and Representatives (each as
defined below) to immediately cease any and all efforts with respect to the
solicitation of proxies in support of the Proposals, and hereby irrevocably
withdraw the nominations of the Original Five Nominees and the other Proposals.

     (b) From the date hereof until the date following the date of the Annual
Meeting, no Member shall make, and each shall cause each of its affiliates and
associates to not make, any objection to the election of the Board’s director
nominees (which nominees, for the avoidance of doubt, shall include the Wattles
Nominees pursuant to Section 1(a)) at the Annual Meeting. Each Member shall, and
shall cause each of its associates and affiliates to, vote all shares of Company
common stock which it is entitled to vote at the Annual Meeting in favor of (i)
the election of each of the Company’s director nominees (which nominees, for the
avoidance of doubt, shall include the Wattles Nominees pursuant to Section
1(a)), (ii) the ratification of the appointment of KPMG LLP as the Company’s
independent registered public accounting firm for the 2009 fiscal year and (iii)
the approval of the Circuit City Stores, Inc. 2008 Annual Performance-Based
Incentive Plan (the matters set out in the foregoing clauses (i), (ii) and
(iii), collectively, the “Company Proposals”).

     (c) The Wattles Group agrees not to allege that the Company’s preliminary
or definitive proxy statement, or any preliminary or additional soliciting
materials filed with the SEC in connection with the Annual Meeting, violate any
of the rules or regulations promulgated under the Securities Exchange Act of
1934 (the “Exchange Act”), as amended, or contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statement
not misleading.

     4.     Standstill. Without the prior written consent of the Board, each
Member will not, and will cause each of its respective affiliates, associates
and Representatives not to, do any of the following for a period commencing on
the date hereof and ending on the earlier to occur of

3

--------------------------------------------------------------------------------

(i) the day after the date of the 2009 Meeting or (ii) the date that is ninety
(90) days after the one-year anniversary date of the Annual Meeting (provided,
that if any such Representative violates this Section 4 while not acting on
behalf of any Member, the Wattles Group, upon becoming aware of such violation,
shall use its reasonable best efforts to promptly remedy or cure such violation;
provided, further, that nothing in this Section 4 shall (x) limit any actions
that may be taken by the Wattles Nominees acting in their capacities as
directors of the Company consistent with their fiduciary duties, (y) require any
member of the Wattles Group to vote in any way (except as required by Section
3(b) of this Agreement) on matters put to shareholders of the Company for their
approval or (z) in any way limit the Wattles Group’s or the Wattles Nominees’
ability to make suggestions, recommendations or proposals to the Company, the
Board or any of the directors of the Company so long as such suggestions,
recommendations or proposals are not disparaging to the Company, its management
or board of directors):

     (a) (i) acquire, offer or agree to acquire (except by way of stock
dividends or other distributions or offerings made available to holders of
voting securities of the Company generally on a pro rata basis), directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person or entity, by joining a partnership,
limited partnership, syndicate or other “group” (within the meaning of Section
13(d)(3) of the Exchange Act), through swap or hedging transactions or
otherwise, any voting securities of the Company or any voting rights decoupled
from the underlying voting securities which would result in the Wattles Group
(together with any other person or entity, partnership, limited partnership,
syndicate or other “group” referred to in this Section 4(a)) owning, controlling
or otherwise having any ownership interest in more than fifteen (15) percent of
the outstanding shares of common stock of the Company, provided that this
Section 4(a) shall not prohibit the acquisition of, offer to acquire or
agreement to acquire, all of the outstanding shares of common stock of the
Company or (ii) sell, offer or agree to sell, all or substantially all, directly
or indirectly, through swap or hedging transactions or otherwise, the voting
securities of the Company or any voting rights decoupled from the underlying
voting securities held by such Member to any Third Party which would result in
such Third Party, together with its affiliates and associates having any
ownership interest in more than fifteen (15) percent of the outstanding shares
of common stock of the Company;

     (b) (i) engage, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is defined in Rule 14a-1(l) promulgated by the SEC
under the Exchange Act) of proxies or consents in any “election contest” with
respect to the Company’s directors (regardless of whether it involves the
election or removal of directors of the Company), (ii) seek to advise, encourage
or influence any person or entity with respect to the voting of any voting
securities of the Company in any “election contest” with respect to the
Company’s directors (regardless of whether it involves the election or removal
of directors of the Company), (iii) initiate, propose or otherwise “solicit” (as
such term is defined in Rule 14a-1(l) promulgated by the SEC under the Exchange
Act) shareholders of the Company for the approval of shareholder proposals in
connection with the election or removal of directors of the Company, or (iv)
induce or attempt to induce any other person or entity to initiate any such
shareholder proposal; provided, however, that nothing herein shall limit the
ability of the Wattles Group to issue any communication contemplated by Rule
14a-1(l)(2)(iv) stating how they intend to vote and the reasons therefor with
respect to any extraordinary transaction of any kind or nature between the
Company and any third party unaffiliated with the Wattles Group; provided
further that nothing herein shall limit the



4



--------------------------------------------------------------------------------

ability of the Wattles Group to engage, or in any way participate, directly or
indirectly, in any “solicitation” of proxies or consents relating to a
transaction of any kind or nature between the Company and any third party
unaffiliated with the Wattles Group that is being submitted for a vote of the
shareholders;

     (c) form, join or in any way participate in a partnership, syndicate, or
other group, including without limitation any “group” as defined under Section
13(d)(3) of the Exchange Act, with respect to any voting securities of the
Company in connection with any “election contest” with respect to the Company’s
directors (regardless of whether it involves the election or removal of
directors of the Company), other than a “group” that (1) includes all or some
lesser number of the persons or entities identified as “Reporting Persons” (or
affiliates thereof) in the Wattles Schedule 13D (defined below) and the
signatories to this Agreement, and (2) does not include any other members who
are not currently identified as Reporting Persons (or affiliates thereof) or
parties to this Agreement;

     (d) deposit any Company voting securities in any voting trust or subject
any Company voting securities to any arrangement or agreement with respect to
the voting thereof, except as expressly set forth in this Agreement;

     (e) seek, alone or in concert with others, (1) to call a meeting of
shareholders or solicit consents from shareholders or conduct a nonbinding
referendum of shareholders, (2) to obtain representation on the Board except as
otherwise expressly permitted in this Agreement, (3) to effect the removal of
any member of the Board, provided that this shall not pertain to any members of
the Wattles Group who are directors of the Company, (4) to make a shareholder
proposal at any meeting of the shareholders of the Company except as otherwise
expressly permitted in this Agreement, or (5) to amend any provision of the
Company’s certificate of incorporation or bylaws; provided, however, that
nothing herein shall limit any actions that may be taken by the Wattles Nominees
acting in their capacities as directors of the Company consistent with their
fiduciary duties;

     (f) effect or seek to effect (including, without limitation, by entering
into any discussions, negotiations, agreements or understandings whether or not
legally enforceable with any person), offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, (i) any acquisition of more
than 15% of any securities, or any material assets or businesses, of the Company
or any of its subsidiaries, (ii) any tender offer or exchange offer, merger,
acquisition, share exchange or other business combination involving more than
15% of any of the voting securities or any of the material assets or businesses
of the Company or any of its subsidiaries, or (iii) any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company or any of its subsidiaries or any material portion of its
or their businesses, provided that this Section 4(f) shall not prohibit actions
in respect of an acquisition of, offer to acquire or agreement to acquire, all
of the outstanding shares of common stock of the Company;

     (g) enter into any discussions, negotiations, agreements or understandings
with any Third Party with respect to the foregoing, or advise, assist, encourage
or seek to persuade any Third Party to take any action with respect to any of
the foregoing, or otherwise take or cause any action inconsistent with any of
the foregoing.



5



--------------------------------------------------------------------------------

     For purposes of the foregoing provisions of this Section 4, the terms
“affiliate” and “associate” shall have the respective meanings set forth in Rule
12b-2 promulgated by the SEC under the Exchange Act, and the term “Third Party”
shall mean any person or entity that is not a party to this Agreement, a member
of the Board, a director or officer of the Company, or legal counsel to any
party to this Agreement.

     5.     Schedule 13D Filing. The Wattles Group shall promptly file an
amendment to the Schedule 13D regarding the Company’s common stock filed with
the SEC on January 22, 2008, as amended on February 28, 2008 and March 3, 2008
(the “Wattles Schedule 13D”), reporting the entry into this Agreement and the
irrevocable withdrawal by the Wattles Group of the Proposals.

     6.     Due Diligence. In the event Wattles Capital Management, LLC, Mark
Wattles or any of their affiliates expresses an interest in acquiring the
Company, the Company will allow Wattles Capital Management, LLC and Mark Wattles
to conduct due diligence in connection with an offer that is reasonably capable
of being consummated, subject only to customary confidentiality arrangements.

     7.     Company Proposals. The Company will not propose or recommend any
matters for consideration by the Shareholders at the Annual Meeting other than
the Company Proposals, unless Wattles Capital Management, LLC provides its prior
written consent.

     8.     Expenses. On or prior to June 6, 2008, the Company shall reimburse
the Wattles Group for its reasonable, documented and actual out-of-pocket fees
and expenses incurred by the Wattles Group prior to the date hereof in
connection with (i) the Proposals and the potential proxy solicitations referred
to in the Wattles Group’s notices thereof, including but not limited to travel
expenses, any fees related to the identification and selection of the Original
Five Nominees and the preparation and filing of all filings with the SEC and
(ii) the negotiation of this Agreement and the preparation and filing of all
filings with the SEC required hereunder, not to exceed $700,000 in the
aggregate. All other fees and expenses incurred by each of the parties hereto in
connection with the matters contemplated by this Agreement shall be borne by
such party.

     9.     Confidentiality. Each Member acknowledges that information
concerning the business and affairs of the Company (“Confidential Information”)
may be disclosed to the Wattles Group by the Company or its subsidiaries, or by
the Company’s or its subsidiaries’ directors officers, employees, agents,
consultants, advisors or other representatives, including legal counsel,
accountants and financial advisors (collectively, “Representatives”). Each
Member agrees that the Confidential Information will be kept confidential and
that the Members and their Representatives will not disclose any of the
Confidential Information in any manner whatsoever without the specific prior
written consent of the Company unless disclosure is required by applicable laws
or regulations; provided, however, that the term “Confidential Information”
shall not include information that (a) was in or enters the public domain, or
was or becomes generally available to the public, other than as a result of
disclosure by any Member or any Representative thereof, or (b) was independently
acquired by the Member without violating any of the obligations of any Member,
the Wattles Group or their Representatives under this Agreement or any other
confidentiality agreement, or under any other contractual, legal, fiduciary or
binding obligation of any Member or any of their Representatives. Each Member
agrees to undertake rea-



6



--------------------------------------------------------------------------------

sonable precautions to safeguard and protect the confidentiality of the
Confidential Information, to accept responsibility for any breach of this
Section 8 by any Representatives of any Members, including taking all reasonable
measures (including but not limited to court proceedings) to restrain
Representatives from prohibited or unauthorized disclosures or uses of the
Confidential Information.

     10.     Press Release and Other Public Disclosures. The Company and the
Wattles Group shall announce this Agreement and the material terms hereof by
means of a joint press release in the form attached hereto as Exhibit A as soon
as practicable on or after the date hereof. This Agreement shall not in any way
limit the ability of the Wattles Group to make public disclosures regarding the
Company that are not disparaging to the Company, its management or board of
directors and that are not otherwise inconsistent with the provisions of this
Agreement.

     11.     Representations and Warranties.

     (a) Each Member of the Wattles Group, on behalf of himself or itself, as
applicable, represents and warrants that (a) each Member has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and (b) this
Agreement has been duly and validly authorized, executed and delivered by each
Member, constitutes a valid and binding obligation and agreement of each Member
and is enforceable against each Member in accordance with its terms.

     (b) The Company hereby represents and warrants that (a) it has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.

     12.     Notices. All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt, (b) upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending, (c) one (1)
day after being sent by nationally recognized overnight carrier to the addresses
set forth below or (d) when actually delivered if sent by any other method that
results in delivery, with written confirmation of receipt:

If to the Company:    with a copy (which shall not constitute notice) to:   
Circuit City Stores, Inc.    Wachtell, Lipton, Rosen & Katz  9950 Mayland Drive 
  51 West 52nd Street  Richmond, VA 23233    New York, NY 10019  Attention:
General Counsel    Attention: Andrew Brownstein or James Cole  Facsimile: (804)
486-4877    Facsimile: (212) 403-2000    If to the Wattles Group or any Member: 
  with a copy (which shall not constitute notice) to:    Wattles Capital
Management, LLC    Olshan Grundman Frome Rosenzweig & 


7

--------------------------------------------------------------------------------

7945 W. Sahara Ave. Suite 205    Wolosky LLP  Las Vegas, NV 89117    Park Avenue
Tower  Attention: Mark J. Wattles    65 East 55th Street  Facsimile: (303)
412-2502    New York, NY 10022      Attention: Steven Wolosky      Facsimile:
(212) 451-2222 


     13.     Assignments. This Agreement shall not be assignable by operation of
law or otherwise by a party without the consent of the other party. Subject to
the foregoing sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by and against the successors and assigns of each
party to this Agreement.

     14.     Remedies. Each of the members of the Wattles Group, on the one
hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other party hereto would occur in the event any of the
provisions of this Agreement were not performed in accordance with its specific
terms or was otherwise breached and that such injury would not be adequately
compensable in damages. It is accordingly agreed that the members of the Wattles
Group, on the one hand, and the Company, on the other hand, shall each be
entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof and the other party hereto will not take any
action, directly or indirectly, in opposition to the party seeking relief on the
grounds that any other remedy or relief is available at law or in equity.

     15.     Governing Law. This letter agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to any conflicts of laws principles. The parties agree that any action or
proceeding in respect of any claim arising out of or related to this letter
agreement exclusively in the United States District Court for the Southern
District of New York (the “Chosen Court”) and (i) hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the Chosen
Court for any actions, suits or proceedings arising out of or relating to this
letter agreement and the transactions contemplated hereby, (ii) waive any
objection to laying venue in any such action or proceeding in the Chosen Court
and (iii) waive any objection that the Chosen Court are an inconvenient forum or
lack jurisdiction.

     16.     No Waiver. Neither the failure nor any delay by a party in
exercising any right, power or privilege under this Agreement will operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any right, power or
privilege hereunder.

     17.     Amendments; Counterparts. Any amendment or modification of the
terms and conditions set forth herein or any waiver of such terms and conditions
must be agreed to in a writing signed by each party hereto. This Agreement may
be executed in counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signature.



8



--------------------------------------------------------------------------------

     18.     No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and is not enforceable by any other persons.

     19.     Entire Agreement. This Agreement contains the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof and thereof.



9



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement,
or caused the same to be executed by its duly authorized representative, as of
the date first above written.

CIRCUIT CITY STORES, INC.    By: /s/ Philip J. Schoonover Name:  Philip J.
Schoonover Title: Chairman, President and CEO
WATTLES CAPITAL MANAGEMENT, LLC    By: /s/ Mark J. Wattles Name: Mark J. Wattles
Title: 
MARK J. WATTLES    By: /s/ Mark J. Wattles
JAMES A. MARCUM    By: /s/ James A. Marcum
ELLIOTT WAHLE    By: /s/ Elliott Wahle 
DON R. KORNSTEIN    By: /s/ Don R. Kornstein 
ANTHONY BERGAMO    By: /s/ Anthony Bergamo
ALEXANDER M. BOND    By: /s/ Alexander M. Bond


--------------------------------------------------------------------------------